Citation Nr: 0835945	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  02-10 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for residuals of prostate 
surgery, including impotency.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, and his son and friend




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from March 1952 to April 
1952, and from May 1952 to October 1955.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a January 2001 decision of the 
RO that, in pertinent part, denied compensation benefits, 
pursuant to the provisions of 38 U.S.C.A. § 1151, for 
residuals of prostate surgery, including impotency, claimed 
as a result of VA medical or surgical treatment; and from an 
April 2002 decision of the RO that, in pertinent part, denied 
service connection for sleep apnea.  The veteran timely 
appealed.

In February 2006, the veteran, his son, and a friend 
testified during a hearing before the undersigned at the RO.  
In August 2006, the Board remanded the matters for additional 
development.

The issue of service connection for sleep apnea is remanded 
to the RO via the Appeals Management Center in Washington, 
DC, and the matter is addressed at the end of this decision.  
VA will notify you if further action is required on your 
part. 


FINDING OF FACT

The competent evidence of record does not demonstrate that 
the veteran had additional disability, including impotency, 
that was proximately caused by any error in judgment, 
carelessness, negligence, or similar instance of fault on the 
part of VA, or an event that was not reasonably foreseeable 
as a result of VA medical or surgical treatment.


CONCLUSION OF LAW

The criteria for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for residuals of prostate 
surgery, including impotency, are not met.  38 U.S.C.A. 
§ 1151 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.358, 
3.361(b), 3.800 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  This fourth 
element for proper VCAA notice is no longer applicable for 
claims pending before VA on or after May 30, 2008.   See 
Notice and Assistance Requirements and Technical Correction, 
73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 
38 C.F.R. Part 3).

Through September 2006 and January 2007 letters, the RO or 
VA's Appeals Management Center (AMC) notified the veteran of 
the legal criteria governing claims of entitlement to 
compensation benefits under 38 U.S.C.A. § 1151, and the 
evidence needed to meet that criteria.  These documents 
served to provide notice of the information and evidence 
needed to substantiate the claims.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
In the February 2008 supplemental statement of the case, the 
RO specifically notified the veteran of the process by which 
initial disability ratings and effective dates are 
established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each the veteran's claims on 
appeal has been fully developed and re-adjudicated by an 
agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The veteran has been afforded an examination for his claimed 
residuals of prostate surgery.  All identified records have 
been obtained; and the veteran has been given notice of and 
opportunity to submit, evidence needed to substantiate the 
claims; further notice or assistance are not required.  
38 U.S.C.A. § 5103A.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the veteran in substantiating the 
claims.  38 U.S.C.A. § 5103A(a)(2).

II Compensation Awarded Under 38 U.S.C.A. § 1151

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
veteran's qualifying additional disability in the same manner 
as if such additional disability was service-connected.  A 
qualifying disability is one which is not the result of a 
veteran's willful misconduct, and which was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by VA, and 
the proximate cause of the disability is carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or an event not reasonably foreseeable.  38 U.S.C.A. § 
1151(a). 

To determine whether a veteran has additional disability, VA 
compares the veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, upon which the claim is based to the veteran's 
condition after such care or treatment has stopped.  
38 C.F.R. § 3.361(b); see also 38 C.F.R. § 3.358(b)(1).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, resulted in the 
veteran's additional disability.  38 C.F.R. § 3.361(c)(1); 
see also 38 C.F.R. § 3.358(c)(1).  The proximate cause of 
disability is the action or event that directly caused the 
disability, as distinguished from a remote contributing 
cause.  To establish that carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability, it must be shown that the hospital 
care, medical or surgical treatment, or examination caused 
the veteran's additional disability (as explained in 
paragraph (c) of this section); and that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider.  38 C.F.R. § 3.361(d)(1).  

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  38 C.F.R. § 3.361(d)(2).

Records show that the veteran underwent a transurethral 
resection of the prostate (TURP) in November 1991, due to 
complaints of decreased force of stream, straining to 
urinate, nocturia 3-to-4 times nightly, and post-void 
dribbling.  The surgery was without complication; continuous 
bladder irrigation was discontinued on post-operative day 1.  

In March 1993, the veteran underwent another transurethral 
resection of the prostate, due to persistent irritative 
voiding symptoms.  A cystoscopy revealed multiple prostatic 
stones, as well as very tight bladder neck.  

Records dated in 1996 continue to show assessments of 
prostatitis, as well as symptoms of frequent urination, 
dribbling, and nocturia.  The veteran also complained of 
impotency, erectile dysfunction, and retrograde ejaculation.

The veteran contends that he incurred additional disability, 
including impotency and erectile dysfunction, as a result of 
VA medical or surgical treatment.

VA treatment records, dated in January 2000, show an 
assessment of erectile dysfunction.

Private treatment records, dated in August 2002, show an 
assessment of benign prostatic hypertrophy, status-post TURP 
with residuals of impotency.

In February 2006, the veteran testified that, although he 
signed a consent form for each surgery, if he had known that 
it would affect his sex life, he would not have had the 
operations.

The veteran presented for a VA examination in February 2007, 
but he did not allow the physician to complete the 
examination.  The physician reviewed the claims file, the 
attendant's notes, and up-to-date medical journals.  The 
physician commented that there may be up to 10-to-12 percent 
of males having dysfunction after TURP.  Other considerations 
included cardiovascular disease, medications, and depression.  
The physician also noted that a common result of the TURP 
procedure was retrograde ejaculation.  There was an informed 
consent to each surgical procedure in the claims file.  While 
the literature shows there is risk of sexual dysfunction, the 
physician opined that there is no indication that there was 
carelessness, negligence, lack of proper skill, error in 
judgment, or fault in VA care.

Here, there is no competent evidence of any additional 
disability, including impotency, related to improper care or 
an unforeseen event related to VA medical or surgical 
treatment (TURP).

While, the veteran may have either impotency or erectile 
dysfunction as a result of the surgical procedures, as noted 
by the February 2007 physician, these are reasonably 
foreseeable events of the planned surgical procedures.  
Therefore, compensation benefits under provisions of 
38 U.S.C.A. § 1151 are not awarded.  38 U.S.C.A. § 1151(a). 

The Board has considered the veteran's contentions.  However, 
as a layperson without the appropriate medical training or 
expertise, he simply is not competent to provide a probative 
(i.e., persuasive) opinion on a medical matter.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

Further, as indicated above, there is no competent evidence 
of willful misconduct, negligence, carelessness, or error in 
judgment on the part of VA, or an event that was not 
reasonably foreseeable from VA treatment or surgery.  Hence, 
the weight of the evidence is against the claim.  The 
doctrine of reasonable doubt is not for application and the 
claim is denied.  38 U.S.C.A. § 5107(b).


ORDER

The claim for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for residuals of prostate 
surgery, including impotency, is denied.


REMAND

The service treatment records (STRs) contain neither 
complaints nor findings of disturbed sleep or a sleep 
disorder.  Sleep apnea was not found in service.

VA treatment records, dated in February 1989, include an 
assessment of possible sleep apnea.  Follow-up treatment in 
May 1989 revealed that the veteran did not have sleep apnea.  
In July 1998, the veteran was again evaluated for sleep 
apnea.  Records show an assessment of obstructive sleep apnea 
in 1999.  There have been no reports of symptomatology 
between the time of service, and these initial findings.  

A sleep study in March 1999 revealed relatively severe sleep 
apnea, necessitating the veteran's use of a "CPAP machine" 
at bedtime.  

In February 2006, the veteran testified that he did not have 
problems with sleep apnea in service, but that he found it 
uncomfortable sleeping during rest periods under combat 
conditions in Korea.  He had problems with snoring, choking, 
and jumping up, but had not sought treatment until many years 
later.  

The veteran participated in combat and was wounded in action 
(he is service-connected for residuals of shell fragment 
wounds).  In the case of a veteran who engaged in combat with 
the enemy in active service with a military, naval, or air 
organization of the United States during a period of war, the 
Secretary of the VA shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304.  

The veteran has not been afforded a VA examination to 
determine if he has sleep apnea that is related to active 
duty, including his presumed sleep disturbance while in 
combat.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran a VA examination 
to determine the nature and etiology of 
any sleep disorder.  For any sleep 
disorder identified, including sleep 
apnea, the examiner should opine whether 
it is at least as likely as not (50 
percent probability or more) that any 
such disability either had its clinical 
onset in service, or is otherwise related 
to active duty.  

The examiner should provide a rationale 
for the opinions. The examiner should 
reconcile any opinion with the veteran's 
service treatment records, clinical 
records dated after service and the VA 
treatment reports reflecting sleep 
disturbance dated from 1989 to 1999 and 
referred to herein.

The veteran's claims file, to include a 
copy of this REMAND, must be provided to 
the examiner designated to examine the 
veteran, and the examination report 
should note review of the file.

2.  After ensuring that the requested 
action is completed, the RO or AMC should 
re-adjudicate the claim on appeal.  If 
the benefits sought are not fully 
granted, the RO or AMC must furnish a 
supplemental statement of the case 
(SSOC), before the claims file is 
returned to the Board, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


